UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1624



RITA COLE,

                                              Plaintiff - Appellant,

          versus


FOOD LION, LLC,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-653-2)


Submitted:   October 28, 2005          Decided:     November 21, 2005


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward F. Halloran, Virginia Beach, Virginia, for Appellant.
Robert W. McFarland, Michael W. Lewis, MCGUIREWOODS LLP, Norfolk,
Virginia; William H. Baxter, II, MCGUIREWOODS LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rita Cole appeals the district court’s order granting the

Defendant’s Fed. R. Civ. P. 56 motion for summary judgment in this

diversity action.        We review a grant of summary judgment de novo.

See Higgins v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167

(4th Cir. 1988).        A motion for summary judgment may be granted if

“there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.”                    Fed.

R. Civ. P. 56(c).              We have reviewed the record and find no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.        See Cole v. Food Lion, LLC, No. CA-04-653-2 (E.D.

Va. May 26, 2005).         We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented    in    the

materials     before     the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                        - 2 -